Appeal from a judgment of the Supreme Court at Special Term, entered July 10, 1975 in Albany County, which granted petitioners’ application, in a proceeding pursuant to CPLR article 78, to invalidate two civil service appointments. On this appeal the order dated September 13, 1975 which denied appellants’ motion made pursuant to CPLR 2221 to renew based on new proof is reviewable (CPLR 5517, subd [b]). Judgment and order affirmed, with costs, on the separate opinions of Hughes, J., at Special Term. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.